Cartwright, Hand and Dunn, JJ., dissenting: The conveyance sought to be reformed in this case was a voluntary one, and a court of equity had no power to reform such conveyance. (McCartney v. Ridgway, 160 Ill. 129; Strayer v. Dickerson, 205 id. 257; Finch v. Green, 225 id. 304.) There was no legal consideration moving from the grantee to the grantor, and a moral consideration was not sufficient. (Finch v. Green, supra.) The Finch case, the authority upon which the majority opinion rests, is not like the case at bar, and furnishes no support for the position that the deed from Israel Legate to Sarah Legate can rightfully be reformed.